ANDERSON, J.
“The rule is general, that a person is not to be held responsible in damages for the remote consequences of his act, or indeed, for any but those *553which are proximate and natural.” — 8 Am. & Eng. Ency. Law, 561.
We think that so much of the complaint as claims damages for the reduction of the supply of well water and the results therefrom, including his wife’s sickness, was due to the plaintiff’s act in using the well, and not the proximate result of any wrong of the defendant, and the motion to strike this, claim from the complaint might well have been sustained. Under no theory could the plaintiff recover for the mental suffering of himself caused by the sickness and suffering of his wife, as the right to recover for mental suffering, resulting from bodily injuries, is restricted to the person who has received the bodily hurt. Mental distress, caused by sympathy for another’s suffering, is not a recoverable element of damage. A parent cannot recover for mental distress and anxiety, on account of physical injury sustained by a child, nor can a parent recover damages for anxiety for the safety of his or her child, placed in peril by negligence of another. Similarly, it has been held, that a, husband’s mental suffering, .caused by his wife’s condition, cannot be shown to increase the amount of damages. — 8 Am. & Eng. Ency. Law, 664; 16 Mich. 180; 36 Am. Rep. 303.
Where the averments of a part of a count are defective but which could be striken out and still leave a good cause of action, the proper way to meet the defect is by motion to strike, objection to the evidence, or by requests for instructions to the jury. — Tillis v. Smith, 108 Ala. 264; Cole v. Tuck, 108 Ala. 227; L. & N. R. R. Co. v. Hall, 91 Ala. 118 ; C. & W. R. R. Co. v. Bridges, 86 Ala. 448 ; Copeland v. Cunningham, 63 Ala. 394. Hence, there was no error on the part of the trial court in overruling the demurrer.
The objection to the question to the plaintiff, “Was your wife sick during the summer or fall and if so what in your opinion as a physician caused this sickness, and did you suffer any mental anxiety ón this account?”, was properly overruled. One of the amended counts contained an averment that the diversion of the water affected the healthfulness of plaintiff’s premises and it was competent for him to testify, as an expert, what *554caused his wife’s sickness, hut not that he suffered mental anxiety on this account.' The objection however, was to the whole question and not to the part- that, was illegal, and this Court has often held that such an objection should be overruled unless all of the question was illegal. The motion to exclude the answer was also directed to all of it, not the illegal part, and was properly overruled.
We are not prepared to say that the trial judge erred in the general conclusion reached on the facts. It is true a majority of the witnesses testified that as much water dashed over the dam while the pump was in action as when it was not running. . This may be true, yet whatever water was pumped out was diverted from the natural course, and the supply that would flow in the direction of plaintiffs land was lessened to that extent.
We have come to a consideration of the court’s refusal to sustain the motion to strike the non-recoverable damage from the complaint. It has been repeatedly held by this Court that the refusal of the court, to sustain a. motion to strike non-recoverable damage from the complaint, will not be reversed on appeal. — Marx v. Miller, 134 Ala. 347; Columbus & Western R. R. Co. v. Bridges, 86 Ala. 448; Goldsmith v. Pickard, 27 Ala. 142.
Affirmed.
McClellan, C. J., Tyson and Simpson, J.J., concurring.